 In the Matter of WILLIAMS FURNITURE CORPORATIONandUNITEDFURNITURE WORKERS OF AMERICA, AFFILIATED WITH THE C. I. 0.Case No. R-8487.-Decided January 14, 1942Investigation and Certification of Representatives:stipulation for certificationon consent election.Mr. Robert Frazer,for the Board.Mr. Julian T. Buxton,of Sumter, S. C., for the Company.Mr. Hayward Holloman,of Sumter, S. C., for the Union.111r.Robert E. Tillman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 25, 1941, United Furniture Workers of America, affili-ated with the C. I. 0., heiein called the Union, filed with the RegionalDirector for the Tenth Region (Atlanta, Georgia) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Williams Furniture Corporation, hereincalled the Company, engaged in the manufacture of furniture atSumter, South Carolina, and requesting an investigation' and certi-fication of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Decem-ber 5, 1941, the Company, the Union, and the Regional Directorentered into a "STIPULATION FOR CERTIFICATION ON CONSENT ELEC-TION."On December 9, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.Pursuant to the stipulation, an election by secret ballot was con-ducted on December 16, 1941, under the direction and supervision ofthe Regional Director, among all production and maintenance em-38 N. L. R. B., No. 56.219' 220DECISIONSOF NATIONALLABOR RELATIONS BOARDployees of the Company, excluding the supervisory force and officeand clerical help, to determine whether or not they desired to be repre-sented by the Union.On December 18, 1941, the Regional Directorissued and duly served upon the parties an Election Report on theballot.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results:Total on eligibility list ------------------------------------948Total ballots cast---------------------------------------- 844Total ballots challenged --------------------------------------------------------4Total blank ballots --------------------------------------6Total void ballots---------------------------------------8-Total valid votes counted--------------------------------826Votes cast for United Furniture Workers of America, affiliatedwith the C. I. 0--------------------------------------- 484Votes cast against United FurnitureWorkers of America,affiliated with the C. I. 0------- ----------------------- 342Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Williams Furniture Corporation, Sumter,South Carolina, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company,excluding the supervisory force and office and clerical help, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.-3.United Furniture Workers of America, affiliated with the C. I. O.has been designated and selected by a majority of the employeesin the above unit as their representative for the purposes of col-lective bargaining, and is the exclusive representative of all employeesin said unit within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT IS HEREBY CERTIFIED that United Furniture Workers of America,affiliated with the C. I. 0., has been designated and selected by a WILLIAMS FURNITURE CORPORATION221majority of production and maintenance employees of WilliamsFurniture Corporation, Sumter, South Carolina, excluding the super-visory force and office and clerical help, as their representative forthe purposes of collective bargaining, and that, pursuant to Section 9(a) of the Act, United Furniture Workers of America, affiliated withthe C. 1 0 , is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.